9:09 AM                                             RWDY, INC                  Exhibit 4 - Schedule A/B, #71
06/18/20
Accrual Basis                                     Balance Sheet
                                                  As of June 17, 2020
                                                                        Jun 17, 20
ASSET
        Other Current Assets
            132 · ADVANCES
                132.098 · DUE FROM BRIAN CROWE                               3,400.00
                132.123 · DUE FROM MICHAEL RICHEY                            2,500.00
                132.135 · DUE FROM STEVE STODOLA                           27,794.46
                132.280 · DUE FROM THOMAS SANEZ                              9,500.00
                132.309 · DUE FROM KEITH BAKER                               2,000.00
                132.318 · DUE FROM DAVID SPERRY                              1,215.00
                132.346 · DUE FROM MIKE CHILDERS                              807.00
                132.359 · DUE FROM JUSTIN SMITH                              6,918.79
                132.362 · DUE FROM RANDY KING                                 500.00
                132.365 · DUE FROM GREG CHAPMAN                            11,491.00
                132.372 · DUE FROM RICHARD WEGA                               230.00
                132.373 · DUE JADYN FOSTER                                   1,060.71
                132.374 · DUE FROM TODD MCKENZIE                             4,000.00
                132.378 · DUE FROM BRIAN JONES                                432.00
                132.381 · DUE FROM MICHAEL CLARK                             3,200.00
                132.382 · DUE FROM JERRY MONNIN                               316.00
                132.384 · DUE FROM PHILIP SYKES                              3,200.48
                132.386 · DUE FROM DAVID GOMEZ                                 20.00
                132.387 · DUE FROM STEVEN HANEY                              1,000.00
                132.389 · DUE FROM BRIAN CHANEY                            10,000.00
                132.390 · DUE FROM NICK LEWIS                                  75.00
                132.392 · DUE FROM DARIN BURGES                               646.46
                132.394 · DUE FROM RANDY TEW                                  930.00
                132.395 · DUE FROM JOE WHITE                                 7,727.44
                132.396 · DUE FROM STEVE MCCLESKY                             414.25
                132.397 · DUE FROM ZACHARY COILE                              643.80
                132.399 · DUE FROM JASON HENDRY                               800.00
                132.403 · DUE FROM CHARLES D'ANZA                            5,000.00
                132.407 · DUE FROM TIM BROWN                               11,000.00
                132.408 · DUE FROM JOHNATHAN BEENEY                          1,050.00
                132.409 · DUE FROM CHARLES DAIGLE                            1,500.00
                132.410 · DUE FROM JOHN FIGURELLI                            5,000.00
                132.411 · DUE FROM JOSEPH HARPER                             2,716.02
                132.412 · DUE FROM JOHN SILLS                                 500.00
            Total 132 · ADVANCES                                          127,588.41


            133 · DUE FROM SHAREHOLDER                                   6,901,986.42
            133.01 · DUE FROM BRIAN T OWEN                              13,495,234.99
            141 · DUE FROM COMPLETION TECH                                   2,500.00
            142 · DUE FROM RACKBACK SERVICES                                 7,384.53
            143 · DUE FROM ZIPPER COMPLETION                                 4,175.00
            144 · DUE FROM MULTI-WELL                                        7,372.76




                                                                                                  Page 1 of 2
                20-10616 - #104-4 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 4 Pg 1 of 2
9:09 AM                                         RWDY, INC                  Exhibit 4 - Schedule A/B, #71
06/18/20
Accrual Basis                                 Balance Sheet
                                              As of June 17, 2020
                                                                    Jun 17, 20
            145 · DUE FROM SPUD SYSTEMS                                  4,000.00
            146 · DUE FROM WIZARDS TRUCKING                            53,827.75
            147 · DUE FROM PUSHER LLC                                    5,233.28
            148 · DUE FROM TRIPPING LLC                                  2,450.00
            149 · DUE FROM FLOWBACK                                    68,671.34
            150 · DUE FROM PROF. DRILLING                              42,459.17
            Total                                                   20,595,295.24




        Total Other Current Assets                                  20,722,883.65




                                                                                              Page 2 of 2
                20-10616 - #104-4 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 4 Pg 2 of 2
